Case 19-02096-GLT            Doc 73    Filed 01/04/21 Entered 01/04/21 18:26:22     Desc Main
                                       Document     Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In Re:                                           )    Case No. 17-22147-GLT
                                                  )
 RONALD S. JONES,                                 )    Chapter 7
                                                  )
                   Debtor.                        )    Adv. Pro. No. 19-02096-GLT
                                                  )
                                                  )    Related Dkt Nos. 55, 58, 62, 68
 ROBERT SHEARER, as Chapter 7 Trustee             )
 of the Estate of Ronald S. Jones,                )    Hearing: January 7, 2021 at 10:00 a.m.
                                                  )
                   Plaintiff/Movant,              )
                                                  )
           vs.                                    )
                                                  )
 RONALD S. JONES and GRACE                        )
 BETANCOURT JONES,                                )
                                                  )
                   Defendants/Respondents.        )

                 RESPONSE OF CHAPTER 7 TRUSTEE TO ORDER TO SHOW CAUSE

          Plaintiff Robert Shearer, Chapter 7 Trustee of the Bankruptcy Estate of Ronald S.

Jones, by his special counsel, hereby files his Response to the Order to Show Cause entered

by this Court on December 18, 2020 as follows:

          1.      Pursuant to Order of this Court dated November 6, 2020 [Dkt. No. 55],

mediation was ordered relating to the issues currently pending in this adversary proceeding.

Subsequently, this Court entered a Mediation Referral Order [Dkt. No. 58] setting forth

further details of the mediation.

          2.      Pursuant to this Court’s direction, a mediation session was held on Monday,

November 23, 2020 before Mediator Judith K. Fitzgerald.

          3.      As noted in the Mediator’s Certificate of Completion of Mediation Conference

[Dkt. No. 62] filed on November 24, 2020, during the mediation conference a settlement was
Case 19-02096-GLT      Doc 73   Filed 01/04/21 Entered 01/04/21 18:26:22         Desc Main
                                Document     Page 2 of 3



reached between the Trustee and Mr. and Mrs. Jones, but was not reached between Creditor

Terri Patak and Mr. and Mrs. Jones.

       4.     Notwithstanding the settlement and intervening court filings relating to

compensation for the Mediator, Mr. and Mrs. Jones to date have not taken the action required

of them under the settlement.

       5.     Starting during the week prior to the Christmas break, representatives of

Debtor Ronald Jones and Grace Jones communicated that they wanted to modify the

settlement reached with the Mediator on November 23, 2020.

       6.     Although the Trustee has listened to the requests to modify made on behalf of

Mr. and Mrs. Jones, to date no such modified settlement has been agreed upon by the parties.

Moreover, it is doubtful that any type of modification to the settlement can be effectively

reached in the short term.

       7.     Although Trustee Shearer (and Creditor Terri Patak) remain interested in

effectuating the settlement reached on November 23, 2020, they do not wish to run afoul of

this Court’s mediation procedures and any timetable the Court may consider in renewing

arguments on the pending Motions for Summary Judgment previously filed in this adversary

proceeding.
Case 19-02096-GLT       Doc 73   Filed 01/04/21 Entered 01/04/21 18:26:22        Desc Main
                                 Document     Page 3 of 3



        WHEREFORE, for the foregoing reasons, Chapter 7 Trustee Robert Shearer hereby

respectfully requests that this Court order enforcement of the settlement reached by the

parties on November 23, 2020 or, in the alternative, reschedule argument on the pending

Motions for Summary Judgment.

                                   Respectfully submitted,

                                   DICKIE, MCCAMEY & CHILCOTE, P.C.


                                   By: /s/ Samuel R. Grego                  _________
                                       Samuel R. Grego, Esquire (PA ID No. 34920)
                                       Paul A. Roman, Esquire (PA ID No. 318855)
                                       Tara Hopper Rice, Esquire (PA ID No. 313724)

                                      Email: sgrego@dmclaw.com
                                      proman@dmclaw.com
                                      trice@dmclaw.com

                                      2 PPG Place, Suite 400
                                      Pittsburgh, PA 15222
                                      Telephone: (412) 281-7272

                                      Special Counsel for Chapter 7 Trustee
Date: January 4, 2021



11785756.1
